COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00010-CR
                              NO. 02-15-00011-CR
                              NO. 02-15-00012-CR


MARK THOMAS                                                          APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

        FROM THE 367TH DISTRICT COURT OF DENTON COUNTY
     TRIAL COURT NOS. F-2010-2704-E, F-2010-2705-E, F-2010-2706-E

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      Appellant Mark Thomas pled guilty to forgery in three cases on June 30,

2011, in exchange for concurrent sentences of five years’ confinement in each

case. He filed his notices of appeal from the trial court’s judgments of conviction

on December 31, 2014.


      1
       See Tex. R. App. P. 47.4.
      On January 20, 2015, we notified appellant that his notices of appeal

appeared to be untimely filed and that the trial court’s certification of his right to

appeal in each case states that it was a plea-bargain case and that appellant had

no right of appeal and had waived the right of appeal. We informed appellant

that his appeals would be dismissed for want of jurisdiction unless he or any

party desiring to continue the appeals filed with this court, on or before February

4, 2015, a response showing grounds for continuing the appeals. See Tex. R.

App. p. 25.2(a)(2), (d), 26.2(a), 44.3. Appellant filed a response in each case,

but his responses do not show grounds for continuing the appeals.2 Therefore,

we dismiss the appeals. See Tex. R. App. P. 25.2(d), 26.2(a), 43.2(f).



                                                    /s/ Bonnie Sudderth
                                                    BONNIE SUDDERTH
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 5, 2015

      2
       The trial court issued judgments nunc pro tunc on January 20, 2015, to
correct the cause numbers in the judgments from F-2011-2704-E, F-2011-2705-
E, and F-2011-2706-E to F-2010-2704-E, F-2010-2705-E, and F-2010-2706-E
but apparently made no other corrections, and appellant does not complain of
these corrections in his responses. Cf. Loftin v. State, No. 02-11-00366-CR,
2012 WL 5512391, at *2 (Tex. App.—Fort Worth Nov. 15, 2012, no pet.) (mem.
op., not designated for publication) (discussing intermediate appellate court’s
lack of authority to review an underlying conviction or ancillary matters in an
appeal from a judgment nunc pro tunc).


                                          2